PER CURIAM:
Mario Markeyes Smith appeals from the district court’s order dismissing without prejudice his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence reduction. Although the court did not address Smith’s claim based upon Amendment 706 to the Sentencing Guidelines, we conclude that the district court’s denial of relief was nevertheless proper. Smith was sentenced in accordance with the 2009 Sentencing Guidelines, which incorporated Amendment 706. As for Smith’s claim that his sentence should have been reduced in light of the Fair Sentencing Act of 2010, the district court properly found that the Act did not apply retroactively to his case. United States v. Bullard, 645 F.3d 237, 247-49 (4th Cir.2011). Accordingly, we affirm the judgment of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.